Exhibit 10.1

HOLOGIC, INC.

2010 HOLOGIC SHORT-TERM INCENTIVE PLAN

(the “STIP”)

Performance-Based Compensation

Reference is made to the Hologic, Inc. 2008 Equity Incentive Plan previously
approved by the Company’s Stockholders (the “2008 Plan”). It is intended that
the awards granted hereunder (the “Awards”) qualify, to the extent consistent
therewith, as Annual Incentive Awards under Section 7 of the 2008 Plan and, to
the extent applicable, “performance-based compensation” under Section 162(m) of
the Internal Revenue Code. Without limiting the foregoing, it is further
intended that if all or a portion of an Award to any participant does not so
qualify (either as an Annual Incentive Award or performance based compensation),
it shall not effect the qualification of that portion of an Award that would
otherwise so qualify, or otherwise reduce a participant’s Award hereunder. The
terms and conditions of the 2008 Plan shall apply to any Award, or portion
thereof, that shall qualify as an Annual Incentive Award thereunder.

Administration

The STIP will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”). The Compensation
Committee, in its sole discretion, shall have the authority to grant and amend
Awards, to adopt, amend and repeal rules relating to the STIP and to interpret
and correct the provisions of the STIP and any Award. The Compensation Committee
shall have authority, subject to the express limitations of the STIP and the
2008 Plan, (i) to construe and determine the respective Awards and the STIP,
(ii) to prescribe, amend and rescind rules and regulations relating to the STIP
and any Awards, (iii) to determine the terms and provisions of the respective
Awards, which need not be identical, (iv) to create sub-plans hereunder
necessary to comply with laws and regulations of any foreign country in which
the Company may seek to grant an Award, and (v) to make all other determinations
in the judgment of the Compensation Committee necessary or desirable for the
administration and interpretation of the STIP. The Compensation Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
STIP or Award in the manner and to the extent it shall deem expedient to carry
the STIP or any Award into effect and it shall be the sole and final judge of
such expediency. All decisions by the Compensation Committee shall be final and
binding on all interested persons. Neither the Company nor any member of the
Compensation Committee shall be liable for any action or determination relating
to the Plan.

To the extent permitted by applicable law, the 2008 Plan or the listing
standards of any exchange upon which the Company’s Common Stock may be listed,
the Committee may delegate any or all of its powers under the STIP, as it
relates to the determination of Awards and eligibility under the STIP (other
than Awards made to executive officers), to one or more committees or
subcommittees of the Compensation Committee or the Board, or to one or more
executive officers of the Company; provided, however, that unless otherwise
expressly provided, no such delegation of authority shall limit the Compensation
Committee’s discretionary authority to alter the amount or payment of any Award
to any participant as set forth herein.



--------------------------------------------------------------------------------

Eligibility

Unless otherwise determined by the Compensation Committee, which retains sole
discretion of change eligibility under the STIP, the eligible participants under
the Plan shall include the Company’s officers, vice presidents, operational
directors, managers and such other employees that have been identified by
management as key contributors. Notwithstanding anything to the contrary in the
foregoing, unless otherwise approved by the Compensation Committee, participants
shall not include persons, including officers, who are otherwise participating
in a Company commission-based plan.

Targets

Subject to the discretion of the Compensation Committee as set forth herein,
targeted payout levels (“Targeted Payout Levels”) will be achieved at a
combination of corporate, divisional and/or individual goals established for
each participant, as well as discretionary allocations established by the
Committee. A participant’s bonus components and the weighting of those
components are determined by such participant’s title and/or role.

Funding

A bonus pool will be estimated based upon the Company’s anticipated achievement
of the Targets established for the STIP and any discretionary allocations or
adjustments as determined by the Compensation Committee in its discretion. On a
quarterly basis, the Company will provide guidance to the Compensation Committee
for adjustments to the estimates based on current employee population data and
other financial considerations. It is understood that any estimates may be
subject to future adjustments at the discretion of the Compensation Committee.
The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the STIP.

Maximum and Minimum Bonus Payout; Committee Discretion

The maximum bonus payouts will be 200% of Targeted Payout Levels (e.g., a
participant with a Targeted Payout Level of 60% of annual base salary target
would be eligible for a 120% payout). The Compensation Committee reserves the
right, in its sole discretion, to increase or decrease any bonus payouts to any
participant under the STIP, regardless of the level of bonus targets that have
been achieved (or bonus levels that have been estimated), including, without
limitation, to increase an individual bonus payout amount to exceed the 200%
maximum for individual performance, or to provide for no bonus payout to a
participant even through one or more targets under the STIP have been achieved.
Neither the STIP, nor any action taken pursuant to the STIP, will be construed
as giving any employee any right to continued employment with the Company or any
of its subsidiaries.